MEMORANDUM **
Jesse Barba-Martinez appeals the conviction and 30-month sentence imposed following his guilty plea to one count of importing marijuana in violation of 21 U.S.C. § 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Barba-Martinez’s contention that sections 952 and 960 are unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is foreclosed by our decisions in United States v. Mendozar-Paz, 286 F.3d 1104, 1110 (9th Cir.2002) and United States v. Varela-Rivera, 279 F.3d 1174, 1175 n. 1 (9th Cir.2002).
Barba-Martinez’s contention that the district court should have dismissed the indictment because it failed to allege that he knowingly imported a precise quantity and type of controlled substance is foreclosed by United States v. Carranza, 289 F.3d 634, 643 (9th Cir.2002) (holding that Apprendi did not change the long established rule that the government need not prove that the defendant had knowledge of the type and amount of controlled substance).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provid-edby Ninth Circuit Rule 36-3.